On Application for a Rehearing.
(January 24, 1903.)
It is, no doubt, true, as suggested in the application by the plaintiffs for a rehearing, that the defendants do not escape infringement by a double construction, each half of which is imitative of the plaintiffs’ invention; nor did I miss that part of their contention. It may be that I did not make it as clear as I should, but what I intended *295to maintain was that, while the defendants accomplished the same result as the plaintiffs, they did it by a mechanism which was inherently different. They have rolls, and the rolls are set in frames, as they had to be; and there is a fixed frame, as well as a movable one. To that extent there is an apparent correspondence, but it is one of terms, merely; the essential thing of the plaintiffs’ patent, that the frames pivot at the center of the connecting gear-wheel, being wholly absent. The truth is that the only movable frame, within the meaning of the patent in the defendants’ machine, is the one which carries all the rolls bodily, and is hinged, entirely independent of them, to the upright form in which the jaws are. The small circular frames set in the sides of the main movable frame revolve on their own peripheries, and, in that sense, may be said to move; but they do not move to or from each other to accomplish the adjustment of the rolls and clamping jaws to the different thicknesses of material and sizes of coils, as in the plaintiffs’ patent, and therefore they do not move in the sense that is there intended. The adjustment of the rolls is in fact accomplished by means of the eccentricity of the journals of the rolls,with the circular frames that carry them, when the latter are rotated by the arms or links attached to them; the rolls being carried to or from each other. That they move in the arc of a circle somewhat coincident with that which has its center at the pivot of the adjoining idler is a mere happen-so. No doubt, they are kept in mesh while this is being done, but not because or by means of it, but, as you might say, notwithstanding it, for, if the arcs were a little longer, they would go out of mesh entirely. In securing the motion of the rolls by means of their eccentric setting, the defendants, therefore, employ a distinct mechanism, not found, in terms or in principle, in the plaintiffs’ patent, and in no sense a mechanical equivalent of it, and do not, therefore, infringe. It is to be remembered, also, that in the plaintiffs’ patent it is the frames that are hinged at the pivotal center of the intermediate gear-wheel, whereas in the defendants’ machine it is the rolls that move about the alleged corresponding pivotal center, and not the frames, — a material distinction.
The so-called admission of the defendants’ expert is not counter to anything which I have expressed. His statement is a very qualified one, and the qualification robs it of any benefit to the plaintiffs; and, even if it went further than it does, I would not feel myself necessarily bound by it.
The motion for a rehearing is refused.